Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 37-56 are now pending.

Election/Restrictions
Applicant’s election of Group II in the reply filed on 6/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) With respect to claim 43, the language “the difference is compared to one or more threshold distance or zone values,” is misdescriptive, as it is not apparent how the difference is compared with a distance and/or zone values.  The term “the difference” is considered as referring to “a difference in travel time” in claim 42, to which claim 43 depends from.  Hence, it is not clear how a time measurement is compared with a distance and/or zone value.  Claim 44 falls as being dependent on claim 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 42-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (USPGPUB 2008/0009974) (hereinafter “Kong”) in view of Okamoto et al. (USPGPUB 2017/0205803) (hereinafter “Okamoto”).
As for claim 42, Kong discloses a method of determining a distance between a remote interface device (200) and a machine 100 that the remote interface device is configured to wirelessly monitor or control, whereby a difference in travel time between first and second signals (para [0031]) sent to the remote interface device 200 or from the remote interface device 200 is used to determine that aforementioned distance (FIG. 3 & 6, 9-11; para [0043]-[0044], [0046],-[0050]).
Kong, however, remains expressly silent as to “determining that the remote interface device is within the range or zone permitted monitoring and/or control of the machine.”
Claim 42, however is directed to a method to determine whether the remote interface device is within a range or zone permitted to control and/or monitor the machine, which Kong is specifically silent thereto.
However, Okamoto, in the same field of endeavor, discloses a position determiner 104 which determines the position of the remote operation unit 103 and upon determining that the remote operation unit 103 is located in a predetermined area 110, the controller 105 enables operations of the machine driver 101 by the main operation unit 102. Upon determining that the operator 120 removes the remote operation unit 103 from the predetermined area 110, the controller 105 disables at least some operations of the machine driver 101 by the main operation unit 102 (para [0046]; FIG. 1).  Therefore, from this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have used the distance calculated in Kong to determine whether the remote interface device is within a range or zone permitted to control the machine, as it is well known in the art of remotely controlling/monitoring machines that the remote controllers are permitted to operate within certain ranges or zones from the machine for safety reasons, as taught by Okamoto (para [0053]).
As per claim 43, Kong in view of Okamoto is further considered to teach wherein the difference is compared to one or more threshold distance or zone values, or the difference is compared to one or more threshold distance and zone values, by the controller 105 (of Okamoto) in order to make these calculations, as shown by the predetermined area of operation 110 (see also para [0046]-[0047]).  Such calculations would have been obvious to and readily apparent to a person of ordinary skill before the time of the effective filing date of the claimed invention.
As per claim 44, Kong in view of Okamoto further is considered to teach wherein “if the difference falls within the respective distance and/or zone value(s), the machine continues to be monitored or controlled by the remote interface device, or wherein, if the difference falls outside the respective distance and/or zone value(s), the machine is stopped or slowed or a user alert is provided,” is described with respect to claim 42, supra and the teaching of Okamoto (para [0046]), i.e., “Upon determining that the remote operation unit 103 is located in a predetermined area 110, the controller 105 enables operations of the machine driver 101 by the main operation unit 102. Upon determining that the operator 120 removes the remote operation unit 103 from the predetermined area 110, the controller 105 disables at least some operations of the machine driver 101 by the main operation unit 102.”
As per claim 45, Kong in view of Okamoto is further considered to teach wherein “the first and second signals are electromagnetic or ultrasonic signals, or wherein the first and second signals are electromagnetic and ultrasonic signals,” i.e., “electromagnetic wave” signal and a “supersonic wave” signal, as taught by Kong, para ([0043]; FIG. 7).
As per claim 46, Kong is further considered to teach a method, including simultaneously sending an electromagnetic signal 62 and an ultrasonic signal 63, e.g., “A time difference is not given between the synchronous signal 62 and the supersonic wave 63 transmitted from the remote control 200,” however, there is a reception time delay, as the supersonic wave 63 is delayed while both signals are transmitted through the air, between the electromagnetic signal 62 and the ultrasonic signal 63 is used to determine a distance between the remote interface device 200 and the machine 100 (see also para [0046]).
As per claim 47, Kong in view of Okamoto remain silent as to determining the distance between the remote interface device and the machine using the return of flight of two signals, however, 
Official Notice is taken that such calculations are notoriously old and well known in the art, and as such, substituting one known distance calculation for another known method would have been obvious to and readily apparent to one having ordinary skill in the art before the time of the effective filing date of the claimed invention, as a matter of design choice.
As per claim 48, similarly to the description of claim 44, supra, Kong in view of Okamoto is considered to encompass wherein, “if the distance measure is within a predetermined value, the remote interface device is deemed within range of the machine and operation of the machine can be maintained or if the distance measure is beyond a threshold value, the remote interface device is deemed outside of a range of operation and the machine either cannot be operated by the remote interface device or the machine stops,” i.e., para [0046] of Okamoto: “Upon determining that the remote operation unit 103 is located in a predetermined area 110, the controller 105 enables operations of the machine driver 101 by the main operation unit 102. Upon determining that the operator 120 removes the remote operation unit 103 from the predetermined area 110, the controller 105 disables at least some operations of the machine driver 101 by the main operation unit 102.”
As per claim 49, while Kong in view of Okamoto do not teach the remote interface device includes “multiple ultrasonic receivers,” it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have added additional ultrasonic receivers, as a matter of engineering design choice.  Furthermore, it has been held that a mere duplication of the essential working parts of a device for multiple effects involves only routine skill in the art (See St. Regis Paper Co. v. Bemis Co. 193 USPQ 8 (7th Cir. 1977).
As per claim 50, Kong is considered to further teach wherein the electromagnetic signal and a the ultrasonic signal are transmitted simultaneously, e.g., “A time difference is not given between the synchronous signal 62 and the supersonic wave 63 transmitted from the remote control 200,” (para [0046] of Kong).
As per claim 51, the method and rationale (of Kong in view of Okamoto) as described with respect to claim 42, supra, is considered to fully encompass the system as recited in claim 51 wherein the system of Kong includes for use in determining a distance between a remote interface device (200) and a machine 100 that the remote interface device is configured to wirelessly monitor or control, wherein at least one transmitter 211, 212, is configured to transmit a first signal 62 and a second 63 (FIGs. 6, 7) to or from the remote interface device 200, and a processing means, e.g., 150, 113 determines travel time between the first and second signals 62, 63 and determines whether or not the remote interface device 200 is permitted to monitor and/or control the machine 100.
Claim 51, however is directed to a system to determine whether the remote interface device is within a range or zone permitted to control and/or monitor the machine, which Kong is specifically silent thereto.
However, Okamoto, in the same field of endeavor, discloses a position determiner 104 which determines the position of the remote operation unit 103 and upon determining that the remote operation unit 103 is located in a predetermined area 110, the controller 105 enables operations of the machine driver 101 by the main operation unit 102. Upon determining that the operator 120 removes the remote operation unit 103 from the predetermined area 110, the controller 105 disables at least some operations of the machine driver 101 by the main operation unit 102 (para [0046]; FIG. 1).  Therefore, from this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have used the distance calculated in Kong to determine whether the remote interface device is within a range or zone permitted to control the machine, as it is well known in the art of remotely controlling/monitoring machines that the remote controllers are permitted to operate within certain ranges or zones from the machine for safety reasons, as taught by Okamoto (para [0053]).
As per claim 52 (and similarly for claim 54), Kong is further considered to teach wherein the processing means 113 is configured to determine a difference in travel time between the first 62 and the second signals 63 to determine proximity and/or distance measurement of the remote interface device 200 relative to the machine 100, e.g., “A time difference is not given between the synchronous signal 62 and the supersonic wave 63 transmitted from the remote control 200, but the supersonic wave 63 is delayed while both signals are transmitted through the air. Accordingly, a distance calculator 113 calculates the distance between the moving robot 100 and the remote 200 using the time interval between the synchronous signal 62 transmitted to the receiver 111 and the supersonic wave 63 transmitted to the sensor 112. The distance can be simply obtained by multiplying the velocity of the supersonic wave, i.e. sound speed (about 340 m/s) by the time interval.” (para [0046] of Kong).
As per claim 53, Kong is further considered to teach, the at least one transmitter 211, 212 (FIG. 6) including at least one directional transmitter including one or more ultrasonic transmitters 212 (para [0032]), and the system includes one or more respective receivers 111, 112 (FIG. 3) to receive the respective transmitted signals, wherein the one or more receivers 111, 112 includes one or more ultrasonic signal receivers (112; para [0033]).
As per claim 55, Kong remains silent as to a “slave module” on the machine 100 or nearby the machine 100 to communicate with the remote interface device 200, however, Okamoto further teaches a “slave module,” e.g., 102 which is in communication with both the machine 101 and remote operation unit 103 (para [0045] of Okamoto).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the system of Kong with a “slave module”, for the purpose of providing an additional module to control the machine 100 if/when there is a communication issue between the remote control unit and the machine, as a backup, as would have been readily apparent to a skilled artisan with the teachings from Okamoto.
As per claim 56, while Kong remains silent as to the remote interface device including “a foot switch/pedal and/or a stop control to stop, when operated, one or more operations of the machine,” however, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the system of Kong in view of Okamoto, with such a switch/pedal, or other stop control, to stop/limit one or more operations of the machine, at least for safety reasons, to avoid/prevent the machine and/or user from being hurt/damaged during operation of the machine, which would have been readily apparent and obvious to a skilled artisan.  It is noted that the concept to enable/disable at least some of the operations of the machine is discussed in Okamoto as well (see para [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including Kong et al. (USPGPUB 2007/0280052) which is cited to show a method and apparatus for estimating a position of a robot.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
June 30, 2022